DETAILED ACTION
This action is responsive to communications filed on June 9, 2022. 
Claims 1-5, 8-15, and 17-20 are pending in the case. 
Claims 1, 10, and 20 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-5, 8-15, and 17-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding Claim 1, the claimed invention is directed to a method of delivering a story on video. More specifically, the claimed invention includes providing a story on a continuous video feed wherein words are displayed sequentially and continuously to tell a story without interruption until the story is complete. Further, the claimed invention includes linking at least one element of music to at least one of a designated word, a designated sentence or a designated paragraph in the story, linking an appearance of a background image to the at least one of the designated word, the designated sentence or the designated paragraph. Further, the claimed invention includes wherein said at least one element of music is adapted to aid in remembering the at least one of the designated word, the designated sentence or the designated paragraph and wherein the at least one element of music is a change in key from major to minor for a duration of a paragraph to accompany a change in mood of the story. Claims 10 and 20 are method claims directed to a substantially similar invention as in Claim 1.
	Relevant prior art of record includes Covington, US Patent Application Publication no. US 2009/0199091 (“Covington”). Covington teaches present music or other audible material that enhances the impact of the text. Para. 0008. Further, one graphical image being displayed while text pertaining thereto is simultaneously being displayed. Para. 0010. Further, the at least one graphical image is a still image or a video image. Para. 0013. Further, software is able to cause the electronic device to present audible output in coordination with display of the text. Para. 0016. Further, the audible output is … music coordinated with the text and tending to enhance the effectiveness of the text. Id. 
	Covington, alone or in combination with other prior art or record, fails to teach or fairly suggest providing a story on a continuous video feed wherein words are displayed sequentially and continuously to tell a story without interruption until the story is complete, linking at least one element of music to at least one of a designated word, a designated sentence or a designated paragraph in the story, linking an appearance of a background image to the at least one of the designated word, the designated sentence or the designated paragraph, wherein said at least one element of music is adapted to aid in remembering the at least one of the designated word, the designated sentence or the designated paragraph and wherein the at least one element of music is a change in key from major to minor for a duration of a paragraph to accompany a change in mood of the story. 
	Accordingly, the recited subject matter of claims 1 is allowable. The subject matter of claims 10 and 20 are allowable for substantially similar reasons. 
5, 8-15, and 17-20
Regarding claims 2-5, 8, 9, 11-15, and 17-19, these claims depend from claim(s) 1 and 10 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
	Robin, Bernard. "The educational uses of digital storytelling." Society for Information Technology & Teacher Education International Conference. Association for the Advancement of Computing in Education (AACE), 2006;
	Shodiqin, Imam, Rahayu Apriliaswati, and Eusabinus Bunau. "IMPROVING STUDENTS’PRONUNCIATION BY LISTENING TO THE AUDIO VISUAL AND ITS TRANSCRIPTION OF THE NARRATIVE TEXT." Jurnal Pendidikan dan Pembelajaran Khatulistiwa 4.3 (2015).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176